142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Jay Carlton BRAMMER, Defendant-Appellant.
No. 96-50034.D.C. No. CR-95-00287-ABC.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California, Audrey B. Collins, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Jay Carlton Brammer appeals his sentence imposed following his guilty plea to bank robbery.  His attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record.


2
In the plea agreement, Brammer waived his right to appeal his sentence.  Because our independent review of the record indicates that Brammer was sentenced in accordance with the the plea agreement, we grant counsel's motion to withdraw and dismiss the appeal.


3
DISMISSED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3